Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


                                                        112f Invocation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action

                                               112 B Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


     Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     Claim 4 recites the limitation that for any of the first or second model, that have not been completed.  However, claim 3 seemed to suggest that   the first model was executed successfully and  the second model was not executed successfully. Claim 4 suggests that claim 3 was not executed successfully.  Therefore, the claim appears to be inconsistent as to the status of  the first model.

     This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: selection unit, transmission unit, determination unit and control unit and display control unit in claims 10-19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim(s) 1-4, 8, 10-13 and 17  is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Steux (EP3232317).
     With respect to claim 1,  Steux teaches an information processing method, illustrated by figures 7-9 to be executed by an information processing apparatus 12, see figure 1, that supports a printing apparatus 14 in performing a print operation using a processor 20 to execute a program, the method comprising: CPU 20 for selecting aprint target image from plural images 18 based on an instruction by a user via interface 10, see 

With respect to claims 2 and 11, Steux teaches determination of when a print job has been completed between the information processing apparatus 12 and the print apparatus 14, see para. 55, lines 3-6.  Steux teaches a program as claimed see para. 30, line 5

    With respect to claims 3 and 12, Steux teaches supporting a first model  wherein, any of units 14 (printer/finisher) had a successfully completed print job.  A successfully completed print job is described at para. 55, lines 3-6 and  the  second model see para. 6, lines 5-7 has been determined with the print job was not successfu as not being executed because of an error.  Steux teaches the display, such as in input screen on the interface,  indicates the condition of the first model, wherein the print job has been completed. See para. 14, lines 9-13 and para. 55.  

     With respect to claims 4 and 13, Steux teaches the print job being successfully executed, as set forth at para. 55, lines 1-6 by the information processing apparatus 12 and wherein an error screen is displayed where the print job has not been completed, 


      With respect to claims 8 and 17, Steux teaches wherein the at least one processor 20 determines whether to display (para. 14, lines 9-15 and para. 55) the screen from the server (cloud server) and wherein the input screen will display a screen allowing the user to input his/her ranking of the quality of the print job.  Steux teaches the received predetermined information (see paragraphs 53 and 54) indicate the input screen is to be displayed, see para. 14, lines 9-15 and para. 55. 

     With respect to claim 10, Steux teaches  an information processing apparatus that runs a program (see para. 30, line 5)  to support a printing function comprising:  via processor 20 to execute a program;  CPU 20 for selecting a print target image from plural images 18 based on an instruction by a user via interface 10, see paragraphs 22 and 24.  Steux teaches executing a processing operation (via processing units 14, see para. 39)  to which image data is sent thereto from image processing apparatus 12. Steux teaches determining whether the print job has been completed, see  para. 55, lines 1-6 and displaying via the apparatus, an input screen for the user to input a rating condition  via a program, see para. 14, lines 9-13 and para. 55 for the display when the printing condition has been satisfied.  See also para. 27, lines 8-14.


Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


     Claim(s) 19 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Darshan (IN201641024019)

     With respect to claim 19, teaches a non-transitory storage medium (see para. 30) for storing a program (para. 30, line 5) for performing an information processing method, using at least one processor 502 that causes the processor to perform the method of  selecting a print image, see para. 10 from a plurality of images (see para. 11) based on instructions by the user; server 102 for executing processing of the transmitting the print data selected by the user to the printing apparatus 110; determining whether the print job has been completed, see para. 11, lines 1-3 and displaying to a user a screen for inputting a rating of the print job once completed, see paragraphs 12, 15 and  16.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claim 5-7 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steux in view of the Well Known Prior Art 2144.03.

     With respect to claims 5 and 14, Steux teaches transmitting a user rating regarding the completed print job to a cloud server database 15, see paragraphs 5-8.
While the reference does not specifically mentioned not giving  the user the display to transmit again the same type of print data, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention,  that once the print job and its attributes have been stored in the cloud server, the server knows the attributes and doesn’t need to prompt the user to re-enter the information that it already has.  So the failure to prompt the user is considered with respect to the contents of the cloud database.  Steux teaches a program as claimed see para. 30, line 5.

     With respect to claims 6, 7, 15 and 16,  Steux teaches using the processing system for interfacing with the printing units 14, but does not make reference to an operating system.  It would have been  obvious and well known to one of ordinary skill in the art before the effective filing date of the claimed invention to use a operating system for .

Claim Rejections - 35 USC § 103
Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steux in view of Darshan (IN201641024019).
     Steux teaches all of the subject matter upon which the claim depends, except for using thumbnail images (low resolution or low quality display)  of the print job  so that the job and be viewed and later selected by the user. 
     Darshan teaches the use of displaying print data and commands, see paras. 20 and 21.  The photo is not displayed in full resolution so it is assumed to be low resolution so that the user can ascertain the print parameters to facilitate the best type of print device for printing the job.  Therefore, it would have been obvious to one of ordinary skill in the art, to display  the print job in one format or description but print using other print attributes or commands for the purpose of allowing the user to see the print job to properly assign it to the printing apparatus.



   



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664